Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 5, 7 – 8 and 11 – 20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of providing the requesting service the portion when the token identifies a registered user and a consent indicating that the registered user has recorded the consent to allow the requesting service to access the portion; and receiving an initial registration from the registered user during a registration of the registered user with the requesting service by redirecting the registered user to a consent for access interface of the method, wherein the registered user provides the consent in the consent for access interface.
Awaraji (US Pub. No. 2019/0258616 A1) is relied upon to teach a server (reads on a trusted information broker operating on one or more computers, see Awaraji para 0059 and Figure 6), comprising: a processor configured to execute executable instructions (reads on the necessary 
 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2491